
	
		II
		109th CONGRESS
		2d Session
		S. 3776
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure the provision of high-quality health care
		  coverage for uninsured individuals through State health care initiatives that
		  expand coverage and access and improve quality and efficiency in the health
		  care system.
	
	
		1.Short titleThis Act may be cited as the
			 State-Based Health Care Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Health care
			 remains one of the most important domestic issues for Americans.
			(2)According to the
			 Census Bureau, 45,800,000 Americans were uninsured in 2004. Over 8,000,000 of
			 these individuals were children. The number of uninsured has increased by
			 6,000,000 since 2000.
			(3)According to the
			 Commonwealth Fund, many of the uninsured are employed, and an increasing number
			 are from middle-income families:
				(A)Two in five
			 working-age Americans with annual incomes between $20,000 and $40,000 were
			 uninsured for at least part of 2005. In 2001, just over one-quarter of those
			 with moderate incomes were uninsured.
				(B)Of the estimated
			 48,000,000 American adults who spent any time uninsured in 2005, two-thirds
			 were in families where at least one person was working full time.
				(4)The uninsured
			 face serious financial problems, and often have to choose between medical care
			 and other basic necessities. According to the Commonwealth Fund, more than half
			 of uninsured adults reported medical debt or problems paying bills. Of those,
			 nearly half used up all their savings to pay their bills. Two of five were
			 unable to pay for basic necessities like food, heat, or rent because of medical
			 bills.
			(5)Health outcomes
			 for the uninsured are worse than health outcomes for those who are covered.
			 According to the Institute of Medicine, the number of excess deaths among
			 uninsured adults ages 25 to 64 is estimated at around 18,000 a year. Fifty-nine
			 percent of uninsured adults who had a chronic illness, such as diabetes or
			 asthma, did not fill a prescription or skipped their medications because they
			 could not afford them.
			(6)The cost of
			 providing care to the uninsured weighs heavily on the United States economy.
			 The United States spends twice as much as any other industrialized nation on
			 health care, and more than the United Kingdom’s entire gross domestic product.
			 According to the Kaiser Family Foundation, $124,600,000,000 was spent on care
			 provided to individuals who were uninsured for all or part of 2004. Despite
			 this spending, the United States ranks second to last among industrialized
			 countries in infant mortality rates.
			3.PurposeIt is the purpose of this Act to establish a
			 program to award grants to States for the establishment of State-based projects
			 to—
			(1)increase health
			 care coverage for uninsured individuals in selected States within the 5-year
			 period beginning on the date of enactment of this Act;
			(2)ensure
			 high-quality health care coverage that provides adequate access to providers,
			 services, and benefits;
			(3)improve the
			 efficiency of health care spending and lower the cost of health care for the
			 participating State; and
			(4)encourage
			 universal health care coverage within States.
			IHealth care
			 coverage
			101.State-based
			 health care coverage program
				(a)Applications by
			 States, Multi-State Regions, Local Governments, and Tribes
					(1)State
			 applicationA State, in consultation with local governments,
			 Indian tribes, and Indian organizations involved in the provision of health
			 care (referred to in this Act as a State), may apply for a State
			 health care reform grant for the entire State (or for regions of two or more
			 States) under paragraph (2).
					(2)Submission of
			 applicationIn accordance with this section, each State desiring
			 to implement a State health care reform program shall submit an application to
			 the Health Care Reform Task Force established under subsection (b) (referred to
			 in this section as the Task Force) for approval.
					(3)Local
			 government and other applications
						(A)In
			 generalWhere a State fails to submit an application under this
			 section, a unit of local government of such State, or a consortium of such
			 units of local governments, may submit an application directly to the Task
			 Force for programs or projects under this section. Such an application shall be
			 subject to the requirements of this section.
						(B)Other
			 applicationsSubject to such additional regulations as the
			 Secretary may prescribe, a unit of local government, Indian tribe, or Indian
			 health organization may submit an application under this section, whether or
			 not the State submits such an application, if such unit, tribe, or organization
			 can demonstrate unique demographic needs or a significant population size that
			 warrants a substate program under this subsection.
						(b)Health Care
			 Reform Task Force
					(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish a Health Care Reform Task Force in accordance with this
			 subsection.
					(2)Membership
						(A)In
			 generalThe Task Force shall be comprised of not less than 20
			 members to be appointed by the Comptroller General in accordance with
			 subparagraph (B) and the Secretary.
						(B)Appointed
			 membersWith respect to the members appointed by the Comptroller
			 General under subparagraph (A)—
							(i)such members
			 shall include consumers of health services who represent individuals who have
			 not had health insurance coverage during the 2-year period prior to the
			 appointment and who have had a chronic illness and are disabled;
							(ii)such members
			 shall include individuals—
								(I)with expertise in
			 the financing of, and paying for, benefits and access to care;
								(II)representing
			 business and labor; and
								(III)who are health
			 care providers;
								(iii)such members
			 shall include individuals with expertise and experience in State health policy,
			 State government, and local government;
							(iv)such members
			 shall have a broad geographic representation and be balanced between urban and
			 rural areas; and
							(v)such members
			 shall not include elected officials or paid employees or representatives of
			 associations or advocacy organizations involved in the health care
			 system.
							(3)General
			 dutiesThe Task Force shall—
						(A)formally approve
			 the application of a State for a grant under this section and the
			 administration of a reform program within the State;
						(B)establish minimum
			 performance measures with respect to coverage, quality, and cost of State
			 programs, as described under subsection (c)(1);
						(C)conduct a
			 thorough review of the grant application from a State and carry on a dialogue
			 with such State applicants concerning possible modifications and
			 adjustments;
						(D)be responsible
			 for monitoring the status and progress achieved under programs and projects
			 granted under this section; and
						(E)report to the
			 public concerning progress made by States with respect to the performance
			 measures and goals established under this Act, the periodic progress of the
			 State relative to its State performance measures and goals, and the State
			 program application procedures, by region and State jurisdiction.
						(4)Period of
			 appointment; representation requirements; vacanciesMembers shall
			 be appointed for the life of the Task Force. In appointing members under
			 paragraph (1)(A), the Comptroller General shall ensure the representation of
			 urban and rural areas and an appropriate geographic distribution of such
			 members. Any vacancy on the Task Force shall not affect its powers, but shall
			 be filled within a reasonable period of time and in the same manner as the
			 original appointment.
					(5)Chairperson,
			 meetings
						(A)ChairpersonThe
			 Task Force shall select a Chairperson from among its members.
						(B)QuorumA
			 majority of the members of the Task Force shall constitute a quorum, but a
			 lesser number of members may hold hearings.
						(C)MeetingsNot
			 later than 30 days after the date on which all members of the Task Force have
			 been appointed, the Task Force shall hold its first meeting. The Task Force
			 shall meet at the call of the Chairperson.
						(6)Powers of the
			 task force
						(A)Negotiations
			 with statesThe Task Force may conduct detailed discussions and
			 negotiations with States submitting applications under this section, either
			 individually or in groups, to facilitate a final set of recommendations for
			 purposes of subsection (c)(4)(B). Such negotiations shall be conducted in a
			 public forum.
						(B)SubcommitteesThe
			 Task Force may establish such subcommittees as the Task Force determines are
			 necessary to increase the efficiency of the Task Force.
						(C)HearingsThe
			 Task Force may hold hearings, so long as the Task Force determines such
			 meetings to be necessary in order to carry out the purposes of this Act, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Task Force considers advisable to carry out the purposes of
			 this subsection.
						(D)Annual
			 meetingIn addition to other meetings the Task Force may hold,
			 the Task Force shall hold an annual meeting with the participating States under
			 this section for the purpose of having States report progress toward the
			 purposes in section 3 and for an exchange of information.
						(E)InformationThe
			 Task Force may obtain information directly from any Federal department or
			 agency as the Task Force considers necessary to carry out the provisions of
			 this subsection. Upon request of the Chairperson of the Task Force, the head of
			 such department or agency shall furnish such information to the Task
			 Force.
						(F)ContractingThe
			 Task Force may enter into contracts with qualified independent organizations
			 (such as Mathematica or the Institute of Medicine) to obtain necessary
			 information for the development of the performance standards, reporting
			 requirements, financing mechanisms, or any other matters determined by the Task
			 Force to be appropriate and reasonable.
						(G)Postal
			 servicesThe Task Force may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(7)Personnel
			 matters
						(A)CompensationEach
			 member of the Task Force who is not an officer or employee of the Federal
			 Government shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which such member is engaged in the performance of the
			 duties of the Task Force. All members of the Task Force who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(B)Travel
			 expensesThe members of the Task Force shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Task Force.
						(C)StaffThe
			 Chairperson of the Task Force may, without regard to the civil service laws and
			 regulations, appoint and terminate personnel as may be necessary to enable the
			 Task Force to perform its duties.
						(D)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Task Force without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
						(E)Temporary and
			 intermittent servicesThe Chairperson of the Task Force may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
						(8)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $4,000,000 for fiscal year 2007 and each fiscal year
			 thereafter.
					(c)State
			 Plan
					(1)In
			 generalA State that seeks to receive a grant to operate a
			 program under this section shall prepare and submit to the Task Force, as part
			 of the application under subsection (a), a State health care plan that—
						(A)designates the
			 lead State entity that will be responsible for administering the State
			 program;
						(B)contains a list
			 of the minimum benefits that will be provided to all individuals covered under
			 the State program, which shall, at a minimum, provide for coverage that is
			 comparable to the coverage provided for benefits under any of the plans offered
			 under the Federal Employees Health Benefits Program under chapter 89 of title
			 5, United States Code or the minimum benefits required under the program under
			 title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.);
						(C)includes specific
			 target dates for decreasing the number of uninsured individuals in the State;
			 and
						(D)otherwise
			 complies with this subsection.
						(2)CoverageWith
			 respect to coverage for uninsured individuals in the State, the State plan
			 shall—
						(A)provide and
			 describe the manner in which the State will ensure that an increased number of
			 such individuals residing within the State will have expanded access to health
			 care coverage with a specific 5-year target for reduction in the number of
			 uninsured individuals through either private or public program expansion, or
			 both, such description to include the manner in which the State will ensure
			 expanded access to health care coverage for low-income individuals within the
			 5-year target period;
						(B)provide for
			 improvements in the availability of appropriate health care services that will
			 increase access to care in urban, rural, and frontier areas of the State with
			 medically underserved populations or where there is an inadequate supply of
			 health care providers; and
						(C)describe the
			 minimum benefits package that will be provided to every beneficiary, including
			 information on affordability for beneficiaries.
						(3)Effectiveness
			 and efficiencyThe State plan shall include provisions to improve
			 the effectiveness and efficiency of health care in the State, including
			 provisions to attempt to reduce the overall health care costs within the
			 State.
					(4)Costs
						(A)In
			 generalWith respect to the costs of health care provided under
			 the program, the State plan shall—
							(i)describe the
			 public and private sector financing to be provided for the State health
			 program;
							(ii)estimate the
			 amount of Federal, State, and local expenditures, as well as the costs to
			 business and individuals under the State health program;
							(iii)describe how
			 the State plan will ensure the financial solvency of the State health program;
			 and
							(iv)contain
			 assurances that the State will comply with the premium and cost sharing
			 limitations described in subparagraph (B).
							(B)Premium and
			 cost sharing limitations
							(i)PremiumsIn
			 providing health care coverage under a State program under this Act, the State
			 shall ensure that—
								(I)with respect to
			 an individual whose family income is at or below 100 percent of the poverty
			 line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage; or
									(bb)the
			 payment of cost sharing for such coverage in an amount that exceeds .5 percent
			 of the family's income for the year involved;
									(II)with respect to
			 an individual whose family income is greater than 100 percent, but at or below
			 200 percent, of the poverty line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage in excess of 20 percent of the average
			 cost of providing benefits to an individual or family or 3 percent of the
			 amount of the family's income for the year involved; or
									(bb)the payment of
			 cost sharing for such coverage in an amount that, together with the premium
			 amount, does not exceed 5 percent of the family's income for the year involved;
			 and
									(III)with respect to
			 an individual whose family income is greater than 200 percent, but at or below
			 300 percent, of the poverty line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage in excess of 20 percent of the average
			 cost of providing benefits to an individual or family or 5 percent of the
			 amount of the family's income for the year involved; or
									(bb)the payment of
			 cost sharing for such coverage in an amount that, together with the premium
			 amount, does not exceed 7 percent of the family's income for the year
			 involved.
									(ii)DefinitionFor
			 purposes of this subparagraph, the term poverty line has the
			 meaning given such term in section 2110(c)(5) of the Social Security Act (42
			 U.S.C. 1397jj(c)(5)).
							(5)Protection for
			 lower income individualsThe State plan may only vary premiums,
			 deductibles, coinsurance, and other cost sharing under the plan based on the
			 family income of the family involved in a manner that does not favor
			 individuals from families with higher income over individuals from families
			 with lower income.
					(d)Review;
			 Determination; and Project Period
					(1)Initial
			 reviewWith respect to a State application for a grant under
			 subsection (a), the Secretary and the Task Force shall, not later than 90 days
			 after receipt of such application, complete an initial review of such State
			 application, an analysis of the scope of the proposal, and a determination of
			 whether additional information is needed from the State. The Task Force shall
			 advise the State within such 90-day period of the need to submit additional
			 information.
					(2)Final
			 determinationNot later than 90 days after completion of the
			 initial review under paragraph (1), the Task Force shall determine whether to
			 approve such application. Such application may be approved only if
			 2/3 of the members of the Task Force vote to approve such
			 application.
					(3)Program or
			 project periodA State program or project may be approved for a
			 period of not to exceed 5 years and may be extended for subsequent 5-year
			 periods upon approval by the Task Force and the Secretary, based upon
			 achievement of targets, except that a shorter period may be requested by a
			 State and granted by the Secretary.
					(e)Required
			 Congressional actionIt is the sense of the Senate that, not
			 later than 45 days after receiving the report submitted under subsection
			 (g)(2), each committee to which such report is submitted should hold at least 1
			 hearing concerning such report and the recommendations contained in such
			 report.
				(f)Funding
					(1)In
			 generalThe Secretary shall provide a grant to a State that has
			 an application approved under subsection (d)(2) to enable such State to carry
			 out the State health program under the grant.
					(2)Amount of
			 grantThe amount of a grant provided to a State under paragraph
			 (1) shall be determined based upon the recommendations of the Task Force,
			 subject to the amount appropriated under subsection (k).
					(3)Matching
			 requirementTo be eligible to receive a grant under paragraph
			 (1), a State shall provide assurances to the Secretary that the State shall
			 contribute to the costs of carrying out activities under the grant an amount
			 equal to not less than the product of—
						(A)the amount of the
			 grant; and
						(B)the sum of the
			 enhanced FMAP for the State (as defined in section 2105(b) of the
			 Social Security Act (42 U.S.C.
			 1397ee(b))) and 5 percent.
						(4)Maintenance of
			 effortA State, in utilizing the proceeds of a grant received
			 under paragraph (1), shall maintain the expenditures of the State for health
			 care coverage purposes for the support of direct health care delivery at a
			 level equal to not less than the level of such expenditures maintained by the
			 State for the fiscal year preceding the fiscal year for which the grant is
			 received.
					(g)Reports
					(1)By
			 statesEach State that has received a grant under subsection
			 (f)(1) shall submit to the Task Force an annual report for the period
			 representing the respective State’s fiscal year, that shall contain a
			 description of the results, with respect to health care coverage, quality, and
			 costs, of the State program.
					(2)By task
			 forceAt the end of the 5-year period beginning on the date on
			 which the Secretary awards the first grant under paragraph (1), the Task Force
			 established under subsection (b) shall prepare and submit to the appropriate
			 committees of Congress, a report on the progress made by States receiving
			 grants under paragraph (1) in meeting the goals of expanded coverage, improved
			 quality, and cost containment through performance measures established during
			 the 5-year period of the grant. Such report shall contain—
						(A)the
			 recommendation of the Task Force concerning any future action that Congress
			 should take concerning health care reform, including whether or not to extend
			 the program established under this subsection;
						(B)an evaluation of
			 the effectiveness of State health care coverage reforms in—
							(i)expanding health
			 care coverage for State residents;
							(ii)improving the
			 quality of health care provided in the States; and
							(iii)reducing or
			 containing health care costs in the States;
							(C)recommendations
			 regarding the advisability of increasing Federal financial assistance for State
			 ongoing or future health program initiatives, including the amount and source
			 of such assistance; and
						(D)recommendations
			 concerning whether any particular State program should serve as a model for
			 implementation as a national health care reform program.
						(h)Protections for
			 Federal Programs
					(1)In
			 generalNothing in this Act, or in section 1115 of the
			 Social Security Act (42 U.S.C. 1315)
			 shall be construed as authorizing the Secretary, the Task Force, a State, or
			 any other person or entity to alter or affect in any way the provisions of
			 titles XIX and XXI of such Act (42 U.S.C. 1396 et seq. and 1397 et seq.) or the
			 regulations implementing such titles.
					(2)Maintenance of
			 effortNo payment may be made under this section if the State
			 adopts criteria for benefits, income, and resource standards and methodologies
			 for purposes of determining an individual’s eligibility for medical assistance
			 under the State plan under title XIX that are more restrictive than those
			 applied as of the date of enactment of this Act.
					(i)Miscellaneous
			 Provisions
					(1)Application of
			 certain requirements
						(A)Restriction on
			 application of preexisting condition exclusions
							(i)In
			 generalSubject to subparagraph (B), a State shall not permit the
			 imposition of any preexisting condition exclusion for covered benefits under a
			 program or project under this section.
							(ii)Group health
			 plans and group health insurance coverageIf the State program or
			 project provides for benefits through payment for, or a contract with, a group
			 health plan or group health insurance coverage, the program or project may
			 permit the imposition of a preexisting condition exclusion but only insofar and
			 to the extent that such exclusion is permitted under the applicable provisions
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
							(B)Compliance with
			 other requirementsCoverage offered under the program or project
			 shall comply with the requirements of subpart 2 of part A of title XXVII of the
			 Public Health Service Act insofar as
			 such requirements apply with respect to a health insurance issuer that offers
			 group health insurance coverage.
						(2)Prevention of
			 duplicative payments
						(A)Other health
			 plansNo payment shall be made to a State under this section for
			 expenditures for health assistance provided for an individual to the extent
			 that a private insurer (as defined by the Secretary by regulation and including
			 a group health plan (as defined in section 607(1) of the
			 Employee Retirement Income Security Act of
			 1974), a service benefit plan, and a health maintenance
			 organization) would have been obligated to provide such assistance but for a
			 provision of its insurance contract which has the effect of limiting or
			 excluding such obligation because the individual is eligible for or is provided
			 health assistance under the plan.
						(B)Other federal
			 governmental programsExcept as provided in any other provision
			 of law, no payment shall be made to a State under this section for expenditures
			 for health assistance provided for an individual to the extent that payment has
			 been made or can reasonably be expected to be made promptly (as determined in
			 accordance with regulations) under any other federally operated or financed
			 health care insurance program, other than an insurance program operated or
			 financed by the Indian Health Service, as identified by the Secretary. For
			 purposes of this paragraph, rules similar to the rules for overpayments under
			 section 1903(d)(2) of the Social Security
			 Act shall apply.
						(3)Application of
			 certain general provisionsThe following sections of the
			 Social Security Act shall apply to
			 States under this section in the same manner as they apply to a State under
			 such title XIX:
						(A)Title xix
			 provisions
							(i)Section
			 1902(a)(4)(C) (relating to conflict of interest standards).
							(ii)Paragraphs (2),
			 (16), and (17) of section 1903(i) (relating to limitations on payment).
							(iii)Section 1903(w)
			 (relating to limitations on provider taxes and donations).
							(iv)Section 1920A
			 (relating to presumptive eligibility for children).
							(B)Title xi
			 provisions
							(i)Section 1116
			 (relating to administrative and judicial review), but only insofar as
			 consistent with this title.
							(ii)Section 1124
			 (relating to disclosure of ownership and related information).
							(iii)Section 1126
			 (relating to disclosure of information about certain convicted
			 individuals).
							(iv)Section 1128A
			 (relating to civil monetary penalties).
							(v)Section 1128B(d)
			 (relating to criminal penalties for certain additional charges).
							(vi)Section 1132
			 (relating to periods within which claims must be filed).
							(4)Relation to
			 other laws
						(A)HIPAAHealth
			 benefits coverage provided under a State program or project under this section
			 shall be treated as creditable coverage for purposes of part 7 of subtitle B of
			 title I of the Employee Retirement Income
			 Security Act of 1974, title XXVII of the
			 Public Health Service Act, and
			 subtitle K of the Internal Revenue Code of 1986.
						(B)ERISANothing
			 in this section shall be construed as affecting or modifying section 514 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144) with respect to a group health plan (as
			 defined in section 2791(a)(1) of the Public
			 Health Service Act (42 U.S.C. 300gg–91(a)(1))).
						(j)Authorizations
					(1)In
			 generalThere are appropriated in each of fiscal years 2007
			 through 2016 to carry out this Act, an amount equal to the amount of savings to
			 the Federal Government in each such fiscal year as a result of the enactment of
			 the provisions of title II.
					(2)Use of
			 fundsAmounts appropriated for a fiscal year under paragraph (1)
			 and not expended may be used in subsequent fiscal years to carry out this
			 section.
					(3)LimitationNotwithstanding
			 any other provision of this Act, the total amount of funds appropriated to
			 carry out this Act through fiscal year 2016 shall not exceed
			 $32,000,000,000.
					IIOffsets
			201.Increase in
			 rebates for covered outpatient drugsSection 1927(c)(1)(B)(i) of the Social
			 Security Act (42 U.S.C. 1396r–8(c)(1)(B)(i)) is amended—
				(1)in subclause
			 (IV), by striking and after the semicolon;
				(2)in subclause
			 (V)—
					(A)by inserting
			 and before January 1, 2007, after 1995,;
			 and
					(B)by striking the
			 period and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(VI)after December
				31, 2006, is 20
				percent.
						.
				202.Student Aid
			 Reward ProgramPart G of title
			 IV of the Higher Education Act of
			 1965 is amended by inserting after section 489 (20 U.S.C. 1096) the
			 end the following:
				
					489A.Student Aid
				Reward Program
						(a)Program
				authorizedThe Secretary shall carry out a Student Aid Reward
				Program to encourage institutions of higher education to participate in the
				student loan program under this title that is most cost-effective for
				taxpayers.
						(b)Program
				requirementsIn carrying out the Student Aid Reward Program, the
				Secretary shall—
							(1)provide to each institution of higher
				education participating in the student loan program under this title that is
				most cost-effective for taxpayers a Student Aid Reward Payment, in an amount
				determined in accordance with
				subsection (c), to encourage the
				institution to participate in that student loan program;
							(2)require each
				institution of higher education receiving a payment under this section to
				provide student loans under that student loan program for a period of 5 years
				from the date the payment is made;
							(3)where appropriate,
				require that funds paid to institutions of higher education under this section
				be used to award students a supplement to such students’ Pell Grants under
				subpart 1 of part A;
							(4)permit such funds
				to also be used to award lower and middle income graduate students need-based
				grants; and
							(5)encourage all
				institutions of higher education to participate in the Student Aid Reward
				Program.
							(c)AmountThe amount of a Student Aid Reward Payment
				under this section shall be not less than 50 percent, and not more than 75
				percent, of the savings to the Federal Government generated by the
				institution’s participation in the student loan program under this title that
				is most cost-effective for taxpayers instead of the institution’s participation
				in the student loan program not cost-effective for taxpayers.
						(d)Trigger to
				ensure cost neutrality
							(1)Limit to ensure
				cost neutralityNotwithstanding
				subsection (c), the Secretary shall not
				distribute Student Aid Reward Payments under the Student Aid Reward Program
				that, in the aggregate, exceed the Federal savings resulting from
				implementation of the Student Aid Reward Program.
							(2)Federal
				savingsIn calculating
				Federal savings, as used in
				paragraph (1), the Secretary shall
				determine Federal savings on loans made to students at institutions of higher
				education that participate the student loan program under this title that is
				most cost-effective for taxpayers and that, on the date of enactment of the
				Student Aid Reward Program, participated in the student loan program that is
				not the most cost-effective for taxpayers, resulting from the difference
				of—
								(A)the Federal cost of loan volume made under
				the student loan program under this title that is most cost-effective for
				taxpayers; and
								(B)the Federal cost
				of an equivalent type and amount of loan volume made, insured, or guaranteed
				under the student loan program under this title that is not the most
				cost-effective for taxpayers.
								(3)Distribution
				rulesIf the Federal savings determined under
				paragraph (2) is not sufficient to
				distribute full Student Aid Reward Payments under the Student Aid Reward
				Program, the Secretary shall—
								(A)first make Student Aid Reward Payments to
				those institutions of higher education that participated in the student loan
				program under this title that is not the most cost-effective for taxpayers on
				the date of enactment of the Student Aid Reward Program; and
								(B)with any remaining
				Federal savings after making Payments under
				subparagraph (A), make Student Aid
				Reward Payments to the institutions of higher education not described in
				subparagraph (A) on a pro-rata
				basis.
								(4)Distribution to
				studentsAny institution of higher education that receives a
				Student Aid Reward Payment under this section—
								(A)shall distribute,
				where appropriate, part or all of such payment among the students of such
				institution who are Pell Grant recipients by awarding such students a
				supplemental grant; and
								(B)may distribute
				part of such payment as a supplemental grant to graduate students in financial
				need.
								(5)Estimates,
				adjustments, and carry over
								(A)Estimates and
				adjustmentsThe Secretary may
				make Student Aid Reward Payments to institutions of higher education on the
				basis of estimates, using the best data available at the beginning of an
				academic/fiscal year. If the Secretary determines thereafter that loan program
				costs for that academic/fiscal year were different than such estimate, the
				Secretary shall adjust (reduce or increase) subsequent Student Aid Reward
				Payments rewards paid to such institutions of higher education to reflect such
				difference.
								(B)Carry
				overAny institution of higher education that receives a reduced
				Student Aid Reward Payment under
				paragraph (3)(B), shall remain
				eligible for the unpaid portion of such institution’s financial reward payment,
				as well as any additional financial reward payments for which the institution
				is otherwise eligible, in subsequent academic or fiscal years.
								(e)DefinitionFor purposes of this section—
							(1)the student loan
				program under this title that is most cost-effective for taxpayers is the loan
				program under part B or D of this title that has the lowest overall cost to the
				Federal Government (including administrative costs) for the loans authorized by
				such parts; and
							(2)the student loan program under this title
				that is not most cost-effective for taxpayers is the loan program under part B
				or D of this title that does not have the lowest overall cost to the Federal
				Government (including administrative costs) for the loans authorized by such
				parts.
							.
			203.Aviation
			 security service passenger feesSection 44940 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)(1), by inserting
			 in an amount equal to $5.00 per one-way trip after
			 uniform fee;
				(2)by striking
			 subsection (c); and
				(3)in subsection
			 (d)—
					(A)in paragraph (2),
			 by striking subsection (d) each place it appears and inserting
			 this subsection; and
					(B)in paragraph (3),
			 by striking in accordance with paragraph (1) and inserting
			 under subsection (a)(2).
					204.Extension of
			 FCC spectrum auction authoritySection 309(j)(11) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2011 and
			 inserting 2016.
			205.Extension of
			 fees for certain customs servicesSection 13031(j)(3)(A) and (B) of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)
			 and (B)) is amended by striking 2014 each place it appears and
			 inserting 2016.
			
